                                                        Case Number:21-002142-CI
           Case 8:21-cv-01340-MSS-CPT Document 1-1 Filed 06/02/21 Page 1 of 10 PageID 9
Filing #   125817178 E-Filed 04/29/2021 08:21:15 AM




                            IN THE CIRCUIT COURT OF THE SIXTH JUDICIAL CIRCUIT
                                         IN AND FOR PINELLAS               COUNTY, FLORIDA
                                                             CIVIL DIVISION


           JANET BARSTOW,                                                CASE NO.:


              Plaintiff


           -VS-



           TARGET CORPORATION and
           JOHN    DOE,

              Defendants.
                                                        i


                                                                COMPLAINT


                   Plaintiff,   JANET      BARSTOW, by and through her undersigned counsel, hereby                            sues




           Defendants,    TARGET         CORPORATION, and its              store manager,      Defendant,   JOHN    DOE, and

           alleges as follows:

                   1.       This is   an   action for    damages       that exceeds the   sum     of THIRTY THOUSAND


           DOLLARS        ($30,000.00), exclusive       of costs, interest and       attorneys'   fees. The actual value of


           Plaintiff"sclaim will be determined by           a   fair and just jury in accordance with Article     1, Section 21,

           Fla. Const


                   2.       Plaintiff,   JANET   BARSTOW, is              a   natural person   residing   in Pinellas    County,

           Florida.


                   3        At all times material to this           action, Defendant,   TARGET      CORPORATION, was

           authorizedand    doing business in Pinellas County, Florida.

                   4.       At all times material           hereto, Defendant,     TARGET       CORPORATION,            was   the


           owner   and in   possession of that    certain business located at 900 East Lake               Road,   Palm   Harbor,

           Pinellas County, Florida 34685, open to the            general public, including the Plaintiffherein.




***ELECTRONICALLYFILED 04/29/2021 08:21:13 AM: KEN BURKE, CLERK OF THE CIRCUIT COURT, PINELLAS COUNTY***
Case 8:21-cv-01340-MSS-CPT Document 1-1 Filed 06/02/21 Page 2 of 10 PageID 10




          5.       At all times material      hereto, Defendant,       JOHN   DOE,     was a    resident of Pinellas


County, Florida.

          6.       At all times material    hereto, Defendant,     JOHN     DOE, was employed by Defendant,

TARGET         CORPORATION, as its         store manager.


          7.       On      or   about   February 27, 2020, Plaintiff,           JANET        BARSTOW, visited

Defendant's premises located at the above address               as a   business invitee and/or guest to     shop   for


clothing.      The Plaintiff     was    walking through        the aisles located in the women's            clothing

department       when she       suddenly tripped    on   the   protruding    base of    a   clothing   rack and fell


violently onto the hard flooring.

          8.       Numerous bulky jackets        were    hanging   from the    clothing rack    and obstructed the


view of the protruding base of the         clothing rack.

          9.       Additionally, multiple      other   clothing racks      in the   area were   positioned closely

together and created narrow isles.

          10.      At said time and      place, Plaintiff,   JANET     BARSTOW, was lawfully a guest upon

the   premises    of the   Defendant, TARGET CORPORATION, who                       owed Plaintiffa    nondelegable

duty to   exercise reasonable care for her safety.


          11.      The     subject cause of action accrued in Pinellas County, Florida.

                                                     COUNTI
                 CLAIM FOR PREMISES LIABILITY AGAINST DEFENDANT,
                              TARGET CORPORATION


          Plaintiffreallegessaand reasserts the allegationscontained within paragraphsone (1) through

eleven (11) as if fully set forth herein.
Case 8:21-cv-01340-MSS-CPT Document 1-1 Filed 06/02/21 Page 3 of 10 PageID 11




        12.      At said time and   place, Defendant,          TARGET    CORPORATION, owed Plaintiff

duties to maintain the   premises in   a   reasonably   safe   condition, and   to warn Plaintiff of   dangerous

condition on their premises.


        13.      At said time and   place, Defendant,          TARGET    CORPORATION, breached             these


duties to   Plaintiffby committing one or more of the following         omissions     or   commissions:


                     a) Negligently failing to maintain or adequately maintain the floor space in
                        the women's clothing department, thus creating a hazard to members of
                        the public utilizing said premises, including the Plaintiff herein, thus
                        creating an unreasonably dangerous condition for Plaintiff

                     b) Negligently creating a trip hazard to members of the public utilizing said
                        premises, including the Plaintiff herein, thus creating an unreasonably
                        dangerous condition for Plaintiff;

                     c) Negligently failing to inspect or adequately inspect the floor space in the
                        women's clothing department, as specified above, to ascertain whether the
                        floor space, and constituted a hazard to patrons utilizing said floor space in
                        the women's clothing department, including the Plaintiff herein, thus
                        creating an unreasonably dangerous condition to the Plaintiff;

                     d) Negligently failing to inspect or adequately inspect the clothing racks in
                        the women's clothing department, as specified above, to ascertain whether
                        the protruding bases of the clothing racks were hidden or obscured from
                        view, which were poorly maintained, constituted a hazard to patrons
                        utilizing said floor space in the women's clothing department, including
                        the Plaintiff herein, thus creating an unreasonably dangerous condition to
                        the Plaintiff;


                     e) Negligently failing to inspect or adequately warn the Plaintiff of the
                        danger of the inadequate floor space around the clothing racks, when
                        Defendant knew or through the exercise of reasonable care should have
                        known that said condition was unreasonably dangerous and that Plaintiff
                         was unaware       of same;


                     f) Negligently failing to inspect or adequately warn the Plaintiff of the
                        danger of the protruding bases of the clothing racks which were hidden or
                        obscured from view, when Defendant knew or through the exercise of
                        reasonable care should have known that said condition was unreasonably
                        dangerous and that Plaintifffw
                                                     was unaware of same;
Case 8:21-cv-01340-MSS-CPT Document 1-1 Filed 06/02/21 Page 4 of 10 PageID 12




               g) Negligently failing to correct and/or inspect and/or maintain and/repair
                  and/or adequately correct and/or replace the unreasonably dangerous
                  condition of the inadequate floor space around the clothing racks, when
                  said condition     was    either known to Defendant               or    had existed for   a

                  sufficient   length   of time such that Defendant should have known of              same

                  had Defendant exercised reasonable care;


               h) Negligently failing to correct and/or inspect and/or maintain and/repair
                  and/or adequately correct and/or replace the unreasonably dangerous
                  condition of the protruding bases o f the clothing racks which were hidden
                  or   obscured from       view,       when said condition          was    either known to
                  Defendant     or   had existed for         a   sufficient   length     of time such that
                  Defendant      should have           known     of    same   had    Defendant exercised
                  reasonable care;


               i) Negligently failing to have adequate staff on duty and/or assigned to the task
                  of inspecting and/or maintaining the clothing racks and the floor space
                  around the clothing racks for dangerous conditions;


              j) Negligently failing to train and/or inadequately training its employees to
                 inspect, maintain, and/or repair the clothing racks and the floor space
                 around the clothing racks for dangerous conditions;


               k) Negligently failing to        follow its   own       corporate policy(ies) regarding the
                  dangerous condition;

               1) Negligently failing to have adequate policies in place to identify dangerous
                  conditions involving clothing racks despite knowledge of prior trip and falls
                  at the subject location caused by the hidden and obscured protruding bases of
                  the clothing racks that were not timely identified by Defendant's employees
                  and corrected/remedied or for which notice was given to guests at the

                  premises;

               m) Negligently failing      to    enforce its stated        policy that all associates are
                  responsible   for         inspecting           for      dangerous    conditions     and
                                                said   conditions       and/or warning guests of said
                  conditions;

               n) Negligently failing to   act   reasonably under the circumstances;

               o) Negligently engaging in a mode of operations when Defendant knew, or
                  should have known, that said mode of operations would result in dangerous
                  conditions to the general public, including the Plaintiffherein;and


               p) Negligently engaging in routine or regular practice of business that was not
                  the reasonable custom of the community.
Case 8:21-cv-01340-MSS-CPT Document 1-1 Filed 06/02/21 Page 5 of 10 PageID 13




              14.    As   a   result, while Plaintiffwas visiting Defendant's business, she tripped and fell on

the   protruding base of a clothing rack, sustaining significant personal injuries.

              15.    As   a    direct and   proximate    result of the      negligence        of     Defendant,     TARGET


CORPORATION,                  Plaintiff suffered   bodily injury resulting        in   physical pain         and    suffering,

disability, disfigurement,permanent and significant scarring, loss                of the      capacity    for the   enjoyment

of    life,   expense of      hospitalization,   medical and   nursing    care   and treatment, and          aggravation     of


previously existing condition. The losses are           either permanent or      continuing and Plaintiffwill             suffer


the losses in the future.


              WHEREFORE, the Plaintiff, JANET BARSTOW,                            sues   the Defendant, TARGET


CORPORATION, for damages and demands judgment in                             excess      of   Thirty     Thousand Dollars


($30,000.00),plusinterest and costs, and demands trial by jury of all issues so triable.

                                                       COUNT II
      CLAIM OF NEGLIGENCE UNDER THE NON-DELEGABLE DUTY DOCTRINE
                          AGAINST DEFENDANT, TARGET CORPORATION


              Plaintiff reasserts and     realleges   the   allegations   contained within            paragraphs     one    (1)

through eleven (11) as if fully set forth herein.

              16.    At said time and     place, Defendant, TARGET CORPORATION, owned, controlled,

and/or possessed the business premises.


              17.    At said time and     place, and by virtue of their ownership, control, and/or possession

of the        premises, Defendant,      TARGET        CORPORATION, owed Plaintiff                    a   common     law    non-




delegable duty to maintain the premises in a reasonably safe               condition.


              18.    At said time and       place, Defendant,   ,
                                                                    TARGET       CORPORATION, breached these

duties to      Plaintiffby committing one or more of the following               omissions      or   commissions:


                          a) Negligently failing to maintain or adequately maintain the floor space in
                             the women's clothing department, thus creating a hazard to members of
Case 8:21-cv-01340-MSS-CPT Document 1-1 Filed 06/02/21 Page 6 of 10 PageID 14




                  the public utilizing said premises, including the Plaintiff herein,      thus
                  creating an unreasonably dangerous condition for Plaintiff

               b) Negligently creating a trip hazard to members of the public utilizing said
                  premises, including the Plaintiff herein, thus creating an unreasonably
                  dangerous condition for Plaintiff;

               c) Negligently failing to inspect or adequately inspect the floor space in the
                  women's clothing department, as specified above, to ascertain whether the
                  floor space, which was poorly maintained, constituted a hazard to patrons
                  utilizing said floor space in the women's clothing department, including
                  the Plaintiff herein, thus creating an unreasonably dangerous condition to
                  the   Plaintiff;

               d) Negligently failing to inspect or adequately inspect the clothing racks in
                  the women's clothing department, as specified above, to ascertain whether
                  the protruding bases of the clothing racks were hidden or obscured from
                  view, and constituted a hazard to patrons utilizing said floor space in the
                  women's clothing department, including the Plaintiff herein, thus creating
                  an unreasonably dangerous condition to the Plaintiff;



               e) Negligently failing to inspect or adequately warn the Plaintiff of the
                  danger of the inadequate floor space around the clothing racks, when
                  Defendant knew or through the exercise of reasonable care should have
                  known that said condition was unreasonably dangerous and that Plaintiff
                  was unaware        of same;


               f) Negligently failing to inspect or adequately warn the Plaintiff of the
                  danger of the protruding bases of the clothing racks which were hidden or
                  obscured from view, when Defendant knew or through the exercise of
                  reasonable care should have known that said condition was unreasonably
                  dangerous and that Plaintifffw
                                               was unaware of same;




               g) Negligently failing to correct and/or inspect and/or maintain and/repair
                  and/or adequately correct and/or replace the unreasonably dangerous
                  condition of the inadequate floor space around the clothing racks, when
                  said condition       was   either known to Defendant   or   had existed for   a

                  sufficient   length   of time such that Defendant should have known of same
                  had Defendant exercised reasonable care;


               h) Negligently failing to correct and/or inspect and/or maintain and/repair
                  and/or adequately correct and/or replace the unreasonably dangerous
                  condition of the protruding bases o f the clothing racks which were hidden
                  or obscured from view, when said condition was either known to

                  Defendant or had existed for a sufficient length of time such that
Case 8:21-cv-01340-MSS-CPT Document 1-1 Filed 06/02/21 Page 7 of 10 PageID 15




                            Defendant should have               known      of    same   had      Defendant exercised
                            reasonable care;


                        i) Negligently failing to have adequate staff on duty and/or assigned to the task
                           of inspecting and/or maintaining the clothing racks and the floor space
                           around the clothing racks for dangerous conditions;


                        j) Negligently failing to train and/or inadequately training its employees to
                           inspect, maintain, and/or repair the clothing racks and the floor space
                           around the clothing racks for dangerous conditions;


                        k) Negligently failing to      follow its         own    corporate policy(ies) regarding the
                           dangerous condition;

                        1) Negligently failing to have adequate policies in place to identify dangerous
                           conditions involving clothing racks despite knowledge of prior tr* and falls
                           at the subject location caused by the hidden and obscured protruding bases of
                           the clothing racks that were not timely identified by Defendant's employees
                           and corrected/remedied or for which notice was given to guests at the
                           premises;

                        m) Negligently failing      to enforce its         stated    policy that all associates are
                           responsible   for          inspecting           for      dangerous     conditions    and
                                                       said      conditions       and/or warning guests of said
                            conditions;

                        n) Negligently failing to     act   reasonably under the circumstances;

                        o) Negligently engaging        in   a   mode of
                                                                   operations when Defendant knew, or
                            should have known, that said mode of operations would result in dangerous
                            conditions to the general public, including the Plaintiffherein;and


                        p) Negligently engaging in routine or regular practice of business that was not
                           the reasonable custom of the community.


             19.   Asa result, while Plaintiffwas visiting Defendant's business, she                   tripped and fell on

the protruding base of a     clothing rack, sustaining significant personal injuries.

             20.   As   a   direct and    proximate    result of the        negligence      of   Defendant,      TARGET


CORPORATION, Plaintiff suffered bodily injury resulting in physical pain and suffering,

disability, disfigurement,permanent and significant scarring, loss                 of the   capacity   for the   enjoyment

of   life,   expense of   hospitalization,   medical and        nursing   care   and treatment, and       aggravation   of
Case 8:21-cv-01340-MSS-CPT Document 1-1 Filed 06/02/21 Page 8 of 10 PageID 16




previously existing    condition. The losses      are    either permanent         or   continuing       and Plaintiff will


suffer the losses in the future.


        WHEREFORE,          the    Plaintiff,   JANET      BARSTOW,            sues     the      Defendant,        TARGET


CORPORATION, for damages              and demands judgment in              excess      of   Thirty     Thousand Dollars


($30,000.00),plusinterest and costs, and demands trial by jury                 of all issues      so   triable.


                                                 COUNT III
                                     CLAIM AGAINST JOHN DOE


        Plaintiff reasserts and      realleges   the    allegations   contained within             paragraphs        one   (1)

through eleven (11) as if fully set forth herein.

        21.      At all times material     hereto, Defendant, JOHN DOE,                     as   manager of said store

referred to in numbered paragraph four (4)       above, was in control of said business premises.

        22.      Defendant, JOHN DOE, owed Plaintiff                  a    duty   of reasonable           care     to his/her


customers,    including Plaintiff, to provide a reasonably      safe      premises, to inspect          and maintain this


premises, and to request and authorize repairs to the premises, such that his/her customers would be

protected from reasonably foreseeable injuries.

        23.      At said time and    place, Defendant, JOHN DOE, breached these duties to                            Plaintiff


by committing one or more of the following         omissions     or   commissions:


                 a) Failing   to   prevent reasonably foreseeable injuries and creating                     a     foreseeable
                     risk of harm to customers           by failing
                                                              repair or   to      repair      authorize               of the
                                of
                     positioning clothing racks in the women's clothing department;

                 b) Failing   to   prevent reasonably foreseeable injuries and creating                     a     foreseeable
                     risk of harm to customers         by failing repair
                                                                 to             or   authorize repair of the hidden
                     and obscured nature of the        protruding bases of the clothing racks;

                 c) Failing   to   adequately warn Plaintiff of the dangerous conditions that                         he/she
                     knew   or   should have known of;


                 d) Failing to adequatelyremedy the dangerous condition of the narrow aisles;
Case 8:21-cv-01340-MSS-CPT Document 1-1 Filed 06/02/21 Page 9 of 10 PageID 17




                   e) Failing     adequately remedy the dangerous condition of
                                   to                                                                the hidden and
                       obscured nature of the protruding bases of the clothing racks;




                   f) Failing      to    properly   train his/her      employees in adequately remedying the
                       narrow      aisles and/or     failing   to   properly supervise them in maintaining the
                       same;


                  g) Failing       to    properly   train his/her
                                                            employees in adequately remedying the
                       hidden and obscured nature of the      protruding bases of the clothing racks
                       and/or failing to properly supervise them in maintaining the same;


                  h) Failing     properly train his/her employees in adequately warning customers
                                   to
                       of the store'sdangerous conditions, such as the narrow aisles, through the
                       proper positioning of clothing racks, and/or failing to properly supervise them
                       in maintaining and positioning the same;


                  i) Failing       to   properly   train his/her
                                                         employees in adequately warning customers
                       of the store's dangerousconditions, such as the hidden and obscured nature o f
                       the protruding bases of the clothing racks, through the proper stocking of
                       clothing racks, and/or failing to properly supervise them in maintaining the
                       same;


                   a) Failing      to alert Target Corporation of the store's dangerous condition in            order
                       to   request and    authorize repairs to the aisles; and


                  b) Failing       to alert   Target Corporation of the      store's   dangerous   condition in order
                       to   request and authorize repairs to the         clothing racks.

          24.     As   a   result, while Plaintiffwas visiting Target,       she   tripped and fell on the protruding

base of a   clothing rack, sustaining significant personal injuries.

          25.     As   a    direct and     proximate     result of the   negligence    of   Defendant,   JOHN   DOE,

Plaintiff suffered   bodily injury resulting in physical pain             and   suffering, disability, disfigurement,

permanent and significant scarring, loss of the capacity for the enjoyment of life, expense of

hospitalization,   medical and          nursing   care   and treatment, and     aggravation   of   previously existing

condition. The losses        are   either permanent or      continuing and Plaintiffwill      suffer the losses in the


future.
Case 8:21-cv-01340-MSS-CPT Document 1-1 Filed 06/02/21 Page 10 of 10 PageID 18




        WHEREFORE, the Plaintiff,        JANET     BARSTOW,         sues   the   Defendant, JOHN DOE, for

 damages and demandsjudgment in excess of Thirty Thousand Dollars ($30,000.00),plusinterest

 and costs, and demands trial   by jury of all issues so triable.

        RESPECTFULLYsubmitted this 29TH day of April, 2021.


                                                 /s/JeanetteO. Cardenas
                                                 Jeanette O.      Cardenas, Esquire
                                                 Morgan      &   Morgan, P.A.
                                                  111   2nd Avenue N.E., Suite 1600
                                                        -




                                                 St. Petersburg, FL 33701
                                                 Tele:      (727) 256-6747
                                                 Fax:       (727) 256-6768
                                                 Florida Bar #: 036873
                                                 Attorney for Plaintiff
